DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-10, 12-13, 19-22, 24, 28, 30-32 are allowable. The restriction requirement between species I-VI , as set forth in the Office action mailed on 03/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/08/2020 is withdrawn.  Claims 13, 22, and 28  , directed to Species II are partially withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5-6, 11, 19-20, 25, 26 and 29, directed to species IV-V are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William C. Powell (Reg. No. 73,672) on Friday, September 17, 2021.
The application has been amended as follows: 
1. (Currently Amended) A method for coding a video stream, comprising:
for a pixel block of an input frame to be coded, generating a pixel block prediction based on input data derived from reference data of previously-coded data of the video stream, wherein generating the prediction uses a neural-network-based prediction that includes transforming the reference data from a pixel domain to a transform domain;
generating a residual block representing a difference between the pixel block and the pixel block prediction;
coding the residual block 
packing the coded residual block and associated coding parameters in a coded video stream.
2.	(Previously Presented) The method of claim 30, further comprising:
generating a second pixel block prediction using one of an inter-based prediction or an intra-based prediction; and
using the second pixel block prediction for the generating a residual block when an estimate of distortion associated with the pixel block prediction is higher than an estimate of distortion associated with the second pixel block prediction.
3.	(Previously Presented) The method of claim 30, wherein the neural-network-based prediction comprises extracting a feature vector from the reference data.


5. 	(Cancelled) The method of claim 1, wherein the neural-network-based process prediction is based on a combination of neural network banks’ outputs and their corresponding likelihoods.
6.	(Cancelled) The method of claim 1, wherein neural network banks used in the neural-network-based process prediction are characterized by a network architecture, an activation function, a hyperparameter, a training cost function, a training data category, weights, or any combination thereof.
7.	(Previously Presented) The method of claim 1, wherein the neural-network-based coding comprises performing a transform-based coding when a confidence score associated with the neural-network-based coding is below a threshold.
8.	(Previously Presented) The method of claim 1, wherein the neural-network-based coding comprises coding based on data related to the generating a pixel block prediction.
9.	(Previously Presented) The method of claim 1, wherein the neural-network-based coding comprises extracting a feature vector from the residual block.
10.	(Previously Presented) The method of claim 1, wherein the neural-network-based coding comprises transforming of the residual block from a pixel domain to a transform domain.
11.	(Cancelled) 
12.	(Original) The method of claim 1, wherein the generating a pixel block prediction is based on reference data within a spatiotemporal neighborhood of the pixel block and at one or more data resolutions.
13.	

15.	(Cancelled) 
16.	(Cancelled) 
17.	(Cancelled) 
18.	(Currently Amended) A method for decoding a coded video stream, comprising:
for a coded residual block to be decoded, extracting the coded residual block and associated coding parameters from the coded video stream;
decoding the coded residual block 
generating a pixel block prediction based on input data derived from reference data of previously decoded data of the coded video stream, wherein generating the pixel block prediction uses a neural-network-based prediction that includes transforming the reference data from a pixel domain to a transform domain; and generating a reconstructed pixel block, the reconstructed pixel block is a sum of the decoded residual block and the pixel block prediction.
19. (Canceled) The method of claim 18, wherein the neural-network-based process prediction is based on a combination of neural network banks' outputs and their corresponding likelihoods.

20.	(Canceled) The method of claim 18, wherein neural network banks used in the neural-network-based process prediction are characterized by a network architecture, an activation function, a hyperparameter, a training cost function, a training data category, weights, or any combination thereof.

22.	(Currently Amended) The method of claim 18, wherein 
23.	(Cancelled) 

24.	(Currently Amended) A computer system, comprising:
at least one processor;
at least one memory comprising instructions configured to be executed by the at least one processor to perform a method comprising:
for a coded residual block to be decoded, extracting the coded residual block and associated coding parameters from the coded video stream wherein the neural-network-based prediction includes transforming the reference data from a pixel domain to a transform domain; 
decoding the coded residual block 

25. (Canceled) The system of claim 24, wherein the neural-network-based prediction is based on a combination of neural banks’ outputs and their corresponding likelihoods.

26. (Canceled) The system of claim 24, wherein neural network banks used in the neural-network-based prediction are characterized by a network architecture, an activation function, a hyperparemter, a training cost function, a training data category, weights or any combination thereof.
Canceled) 
28.	(Currently Amended) The system of claim 24, wherein 
generating a pixel block prediction based on weights that are derived from the weights of a neural network bank used by the neural-network-based prediction for generating a neighboring pixel block prediction.

29.	(Cancelled) 

30.	(Currently Amended) A method for coding a video stream, comprising:
for a pixel block of an input frame to be coded, generating a pixel block prediction, using a neural-network-based prediction, based on input data derived from reference data of previously-coded data of the video stream wherein the neural-network-based prediction includes transforming the reference data from a pixel domain to a transform domain;
generating a residual block representing a difference between the pixel block and the pixel block prediction;
coding the residual block 
packing the coded residual block and associated coding parameters in a coded video stream.
31.	(Previously Presented) The method of claim 1, wherein the generating the pixel block prediction is performed using a neural-network-based prediction.
32.	(Previously Presented) The method of claim 18, wherein the generating the pixel block prediction is performed using a neural-network-based prediction. 


Allowable Subject Matter
Claims 1-3, 7-10, 12-13, 18, 21, 24, 28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for coding a video stream, a method for decoding a coded video stream, and a computer system with the limitations, “for a pixel block of an input frame to be coded, generating a pixel block prediction based on input data derived from reference data of previously-coded data of the video stream, wherein generating the prediction uses a neural-network-based prediction that includes transforming the reference data from a pixel domain to a transform domain; generating a residual block representing a difference between the pixel block and the pixel block prediction;
coding the residual block 
The closet prior art is directed towards Terada et al., (U.S. Pub. No. 2018/0184123 A1), Huang et al., (U.S. Pub. No. 2018/0249158 A1). 
Terada relates to apply Deep Neural Network (DNN) in the coding system to a target signal, where the target signal provided to DNN input corresponds to the reconstructed residual, output from the prediction process, the reconstruction process or said at least one filtering process, or any combination of them. Huang is directed towards an image encoding method according to one aspect of the present disclosure includes: transforming a picture on a block basis; reconstructing, using an in-loop filter, the block transformed; predicting the block reconstructed, using intra prediction in which a pixel in the picture is used or inter prediction in which a pixel in another picture is used; and encoding the block. The image encoding method includes: encoding an image including the block by performing, in at least one of the intra prediction, the inter prediction, and the in-loop filter, a non-linear process by 
However, Terada and Huang, when considered singularly and in combination fails to explicitly disclose the method for coding a video stream, method for decoding a video stream and computer system as recited in the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486